DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s 5-19-22 written confirmation of the 12-3-21 telephonic election without traverse of Species Ia (claims 1-10 and 22; claim 22 being examined only to the extent that it depends from claim 3, although claim 22 now depends only from claim 3) is acknowledged.  Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Response to Arguments
Applicant's 5-19-22 arguments vis-à-vis the 35 U.S.C. 112 rejection, simply stating that the rejection was addressed by the 5-19-22 claim amendments, have been fully considered and are persuasive in view of said amendments.  The rejection is withdrawn.
Applicant's 5-19-22 arguments vis-à-vis rejections under 35 U.S.C. 102(a)(1) over Long et al., US 2018/0272314 (published 9/27/18) (“’314”), have been fully considered but are not persuasive.  Regarding claim 1, applicant argues in pertinent part that ‘314 does not “disclose or suggest the use of a humidification unit to control or modify the amount of water present on an adsorption material, and in particular… the pre-saturation of an adsorption material to improve its performance in adsorbing [CO2] from an effluent gas stream.” (Remarks at p. 11)  Contrary to said arguments, ‘314 discloses the pre-saturation of its adsorbent with H2O, which is reasonably inferred/implied to be by means of a humidification unit given ‘314’s use of “humidified” test streams of effluent gases (see ‘314 at, e.g., par. 116-18 and Figs. 14-15 & 17; i.e. ‘314 employs a humidification unit to produce/employ said humidified streams).  The fact that ‘314 performs a “pre-saturation” of its adsorbent also implies that the adsorbent’s water content is measured and controlled (“saturation” implies measuring the H2O content of the saturated adsorbent; otherwise, ‘314 would have used the more general and less specific phrase “humidifying the adsorbent” or the like).  See MPEP 2112 (stating that implicit disclosure may be relied upon in rejections under 35 U.S.C. 102 and 103).  ‘314 further discloses that i) its pre-saturated adsorbent outperforms a different adsorbent (i.e. zeolite 13X), desirably displaying a longer breakthrough time compared to the latter material, ii) “that the addition of H2O may in fact improve the CO2 capture performance of [its adsorbents’] diamine-appended frameworks” (see ‘314 at par. 117), and iii) that its results “suggest that the presence of H2O can reduce the threshold pressure for cooperative adsorption at a given temperature, allowing the [adsorbent] material to adsorb CO2 at lower partial pressures than would be achievable for a dry CO2 mixture.”  See id. at par. 119.
Regarding claim 3, applicant’s argument that ‘314 does not disclose or suggest that its adsorbent-activating water vapor is carried in a neutral carrier gas “prior to use of the adsorbent for removal of [CO2] from an effluent gas stream” is moot as it does not correspond to the claimed scope: claim 3 recites that the unactivated adsorbent is activated by exposure to a neutral carrier gas containing water vapor “to produce an activated adsorption material prior to exposing said activated adsorption material to said effluent gas stream.” (emphasis Examiner’s)  This is different than applicant’s argument that the activation occurs “prior to use of the adsorbent” (i.e. unactivated adsorbent), since conducting ‘314’s activation step would in fact not be possible prior to obtaining any product gas (i.e. “prior to use of the adsorbent” per applicant’s argument); the claim only requires that the activation be performed before exposing the activated adsorbent to the effluent gas stream (i.e. unactivated adsorbent could be used to produce a product gas stream, which would then in turn be used to activate the adsorbent as ‘314 does).  See MPEP 2145 VI, citing In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993); In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (stating that an “appellant’s arguments fail from the outset because… they are not based on limitations appearing in the claims”).  ‘314’s implicit measurement and control of its effluent gas’ and/or activation gas’ humidity is as detailed above.  See ‘314 at, e.g., par. 116-18.
Regarding claims 4-10, given the similarity of applicant’s arguments vis-à-vis these claims to those made regarding claims 1 and 3, the arguments vis-à-vis claims 4-10 are rebutted for the same reasons as those detailed above vis-à-vis claims 1 and 3.  In sum, said rejections, adjusted as necessitated by applicant’s 5-19-22 amendments, are re-asserted as proper.

Claim Interpretation
All claimed iterations of the variable terms “optimum level” of humidity, “acceptable extraction” of CO2, etc. have been interpreted via the broadest reasonable interpretation standard (MPEP 2111) to mean any desired value/range thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al., US 2018/0272314 (published 9/27/18) (“’314”).  Regarding claims 1-2, ‘314 discloses a method comprising a) contacting, in an adsorption column, a CO2-bearing mixed gas stream with a packed bed of pellets (i.e. agglomerates) of the adsorbent material ee-2-Mg2(dobpdc) (“eMd”; ee = N,N-diethylethylenediamine; dobpdc = 4,4’-dioxidobiphenyl-3,3’-dicarboxylate, aka 4,4’-dihydroxy-(1,1’-biphenyl)-3,3’-dicarboxylate) that was pre-saturated with water vapor (see ‘314 at, e.g., par. 4, 11-12, 19, 29, 99-100, 108, 114, 116, and 118; Figs. 7D & 17 ([sic] dopbdc)), b) removing a major portion of the mixed gas’ CO2 (see id. at, e.g., par. 11-12: ≤ ~2 mol% C or CO2 remaining in the treated stream) and c) retaining said CO2 on the eMd prior to regenerating the eMd.  See id. at, e.g., par. 19, 108, and 111; Fig. 7D.  ‘314’s pre-saturation of its adsorbent with H2O is reasonably inferred/implied to be by means of a humidification unit given ‘314’s use of “humidified” test streams of effluent gases (see id. at, e.g., par. 116-18 and Figs. 14-15 & 17; i.e. ‘314 employs a humidification unit to produce/employ said humidified streams), and its repressurization/activation of its rejuvenated adsorbent bed (i.e. post-desorption of CO2 therefrom) by flowing its H2O-comprising product gas stream over it.  See id. at, e.g., clms. 28-30 and 35.  ‘314’s “pre-saturation” of its adsorbent also implies that the adsorbent’s water content is measured and controlled (“saturation” implies measuring the H2O content of the saturated adsorbent; otherwise, ‘314 would have used the more general and less specific phrase “humidifying the adsorbent” or the like).  See MPEP 2112 (stating that implicit disclosure may be relied upon in rejections under, inter alia, 35 U.S.C. 102).
Regarding claims 3 and 22, ‘314’s eMd can be used in either TSA or PSA operations.  See id. at, e.g., par. 91-92.  A specific method of adsorbing CO2 from a mixed gas also comprising H2O and CH4 is also disclosed, where one adsorbent bed of a two-bed system is contacted with a feed stream of the mixed gas to adsorb CO2 therefrom and thus give a CO2-lean product gas and a CO2-rich spent bed, while simultaneously the other, spent bed, undergoes CO2 desorption via vacuum/depressurization to regenerate/rejuvenate the spent bed (“repressurizing the bed having just completed the desorption step”) and give a CO2-rich tail gas stream and a rejuvenated bed, where the rejuvenated bed is repressurized/activated by flowing the (inert1, H2O-comprising) product gas stream over it, which is considered/understood to achieve an optimum RH as claimed; the feed stream of the mixed gas is alternated between the two beds to whichever bed has completed regeneration/rejuvenation, indicating that the method is repeated as desired until an acceptable result is achieved.  See id. at, e.g., clms. 28-30 and 35.
Regarding claim 4, ‘314 provides humid conditions by employing a water bubbler (this being considered to be a humidification unit as claimed) between its gas feed and chamber inlet.  See id. at, e.g., par. 111.
Regarding claim 6, ‘314’s eMd is synthesized as claimed.  See id. at, e.g., par. 98.
Regarding claim 7, ‘314’s pre-saturation of its eMd with water results in a “reduction in pre-breakthrough [CO2] slip” and “can reduce the threshold pressure for cooperative adsorption at a given temperature, allowing the [eMd] to adsorb CO2 at lower partial pressures than would be achievable for a dry CO2 mixture.”  See id. at par. 118-19.  The foregoing disclosures are considered/understood to connote at least claimed improvement (i) and/or (iii).
Regarding claims 5 and 8-9, ‘314 employs “humid conditions” such as 55% relative humidity (“RH”) for its CO2 adsorption (indicating that ‘314 continuously monitors the humidity level of/within its eMd and either injects water into or removes water from its H2O-comprising product gas stream vis-à-vis claim 5) and shows that “Wet CO2” is adsorbed in greater quantity compared to “Dry CO2” under otherwise similar conditions.  See id. at, e.g., par. 27, 30, 111-12, and 116-19; Figs. 15 and 17-18.  The foregoing (esp. the 55% RH applied conditions) is considered/understood to connote that ‘314 so maintains an optimum RH level as claimed.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 10 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by ‘314, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claim 10, ‘314’s disclosures are as above.  ‘314 further discloses that its eMd selectively/efficiently adsorbs CO2 from a mixed gas also comprising water and methane, where the mixed gas’ CO2 mole fraction is ~5-50 mol%.  See ‘314 at, e.g., par. 9; clm. 25.  Given the ~5-50 mol% mole fraction of CO2 in the mixed gas, the mixed gas thus comprises ~50-95 mol% [H2O + CH4].  As such, the mixed gas’ H2O mole fraction is reasonably considered to be within the broad claimed range of ≥ 3.5 mol% H2O.  MPEP 2112 (regarding using implicit disclosures in anticipation rejections).  Additionally and/or alternatively, given that the mixed gas comprises ~50-95 mol% [H2O + CH4], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a given mole % of water within ‘314’s mixed gas, such as within the claimed range, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ September 13, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Here, the CH4 component of the H2O-comprising product gas stream is considered an inert/neutral carrier gas for the H2O.